Citation Nr: 0523499	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-22 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of operative 
resection anomalous fascial band, right hip, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1944.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted an increased rating of 20 percent for the 
service-connected right hip disorder.  The veteran appealed, 
contending that a higher rating was warranted.

For good cause shown, this case has been advanced on the 
docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected right hip disorder is not 
manifest by limitation of flexion to 20 degrees or less, nor 
moderately severe muscle impairment, even when taking into 
consideration his complaints of pain.

3.  The veteran's service-connected right hip disorder is not 
manifest by ankylosis, flail joint, impairment of the femur, 
and/or hip replacement/prosthesis


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of operative resection anomalous fascial band, 
right hip, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.56, 4.71a (Diagnostic Code 5252), 4.73 
(Diagnostic Code 5317), 4.118 (Diagnostic Code 7805) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

The Board acknowledges that it does not appear the veteran 
was provided with preadjudication notice in the instant case.  
Nevertheless, as will be discussed below, the VCAA provisions 
have been considered and complied with.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield, supra; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent correspondence to the veteran in December 
2002, which specifically addressed the requirements for an 
increased rating, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the veteran has been provided with a copy 
of the appealed rating decision and the February 2003 
Statement of the Case (SOC) which provided him with notice of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  In pertinent part, the SOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that is not of record.  
Further, he has been accorded an examination in conjunction 
with this case.  In addition, he indicated on his Substantive 
Appeal that he did not want a Board hearing in conjunction 
with this appeal.  Consequently, the Board concludes that the 
duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran's service medical records reflect, 
in part, that in July 1943 he was treated for complaints of 
pain and "snapping" of the right hip.  It was indicated 
that the initial injury occurred 8 weeks earlier on an 
obstacle course.  He ultimately underwent operative resection 
of the anomalous fascial band of the right hip.  Final 
diagnosis was anomalous fascial band, snapping across right 
hip, greater trochanter, cause undetermined.  Service 
connection was subsequently established for residuals of this 
surgical procedure on the right hip, evaluated as 
noncompensable (zero percent disabling).

A January 1945 VA medical examination revealed, among other 
things, a 3 x 1 inch transverse scar over the greater 
trochanter right femur which was nonadherent, nontender, and 
while it was slightly depressed there was no absence of 
underlying tissue.  There was no tenderness, no swelling, and 
no limitation of motion of the right hip.  There was also no 
crepitation.  Although a snapping noise was elicited on 
motion of the right hip, this was found to be inconsistent 
and disappeared completely.  Further, the femur could not be 
dislocated, showing stability of the joint.  

A May 1991 VA medical examination noted that evaluation of 
the lower limbs showed a full, easy, normal working movement 
and active function of both lower limbs.  There was no 
evidence of any hip joint disease.  Additionally, there was 
full range of motion of the hip joints without any 
restriction.  There was no atrophy of the lower limbs.  
Reflexes, sensation, and circulation were all found to be 
normal.

The veteran initiated his current increased rating claim in 
January 2002, and subsequently underwent a VA medical 
examination in July 2002.  At this examination, it was 
emphasized that he had a muscle and not a joint problem with 
respect to the service-connected disability.  The 
circumstances of the original in-service injury and treatment 
thereof was also summarized.  Regarding current 
symptomatology, the veteran reported that he had been to 
physical therapy on different occasions through the VA system 
because of his right hip discomfort.  He reported that the 
right lateral thigh area would get tired and that he had pain 
in this area after walking several blocks.  Further, he 
reported that these flare-ups occurred perhaps 2 to 3 times a 
week, and lasted for a total of 10 minutes.  The veteran 
believed that the severity was of a moderate degree, and that 
the additional limitation of motion was about 50 percent.  He 
also reported that this limitation of motion was caused by a 
combination of pain, fatigue, and lack of endurance, with the 
main functional component being the lack of endurance.  When 
this occurred, he would use a cane, or he would carry a cane 
with him in case the flare-up occurred.  Precipitating 
factors included walking any distance, which was several 
blocks, and also any exercise that involved his right leg.  
Alleviating factors for those 10 minutes that he had 
discomfort was rest.  

The examiner emphasized that the initial in-service injury 
involved a tear of the muscle band in the right lateral hip, 
and that there was no bone damage whatsoever.  It was also 
noted that a May 2001 hip X-ray showed a small amount of 
calcification in the lateral aspect of the hip joint without 
secondary arthritic changes at this time.  Moreover, it was 
reiterated that the veteran described the pain occurring only 
on activity such as walking.  Further, he reported that he 
could not play tennis anymore, as he used to, and that he 
could no longer play golf.  There was no history of tumor of 
the muscles.

On examination of the right lateral thigh, the veteran was 
found to have a 2-inch indented scar in the right lateral hip 
area, with obvious loss of tissue because of the indentation.  
The muscle was in the right lateral thigh, and as indicated, 
it was from an anomalous fascial band.  However, the range of 
motion of the hip was found to be entirely normal.  
Specifically, hip flexion to 125 degrees, extension to zero 
degrees, and abduction to 45 degrees.

Based on the foregoing, the examiner diagnosed a well-healed 
scar, right 
lateral hip, secondary to operative resection of an anomalous 
fascial band with symptomatology as described, but no hip 
joint involvement.

As mentioned above, the August 2002 rating decision assigned 
an increased rating of 20 percent for the service-connected 
right hip disorder.  The veteran appealed, contending that he 
is entitled to a higher rating, maintaining that he 
experienced at least moderately severe impairment due to the 
service-connected disability.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The 20 percent rating for the veteran's service-connected 
right hip disorder has been assigned pursuant to Diagnostic 
Code 7805-5317.  (A hyphenated diagnostic code is used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.).

Diagnostic Code 7805 evaluates the affected part based upon 
limitation of function.  As the veteran's service-connected 
disability is the right hip, the Board will consider criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5252.  Under 
this Code, a noncompensable disability evaluation is assigned 
for flexion of the thigh greater than 45 degrees and a 10 
percent disability evaluation is assigned for flexion of the 
thigh limited to 45 degrees.  For the next higher 20 percent 
disability evaluation, there must be limitation of flexion to 
30 degrees.  For a 30 percent evaluation, there must be 
limitation of flexion to 20 degrees.

The Board acknowledges that Diagnostic Code 5251 evaluates 
limitation of extension of the thigh, and Diagnostic Code 
5253 includes limitation of abduction and rotation.  However, 
neither of these Codes provides for a rating in excess of 20 
percent.  In fact, Diagnostic Code 5251 does not provide for 
a rating in excess of 10 percent.  Thus, they are 
inapplicable to the current claim for a rating in excess of 
20 percent.

The provisions of 38 C.F.R. § 4.73, Diagnostic Code 5317, 
provides evaluations for disability of Muscle Group XVII.  
The function of these muscles are as follows: extension of 
the hip (1); abduction of the thigh; elevation of opposite 
side of pelvis (2, 3); tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XIV in postural support of 
body steadying pelvis upon head of femur and condyles of 
femur on tibia (1).  The muscles involved are pelvic girdle 
group 2 which includes the (1) gluteus maximus, (2) gluteus 
medius, and (3) gluteus minimus. 

Under Diagnostic Code 5317, a slight injury to this muscle 
group warrants a noncompensable rating.  A moderate injury to 
this muscle group is evaluated as 20 percent disabling, while 
a moderately severe injury warrants a 40 percent rating, and 
a severe injury warrants a 50 percent rating. 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(d).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  

Objective findings characteristic of severe muscle disability 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

The Board notes that the required manifestations for other 
Diagnostic Codes for evaluating the hip and thigh are not 
present.  Specifically, ankylosis (Diagnostic Code 5250); 
flail joint (Diagnostic Code 5254); impairment of the femur, 
to include fracture and/or malunion thereof (Diagnostic Code 
5255); and/or hip replacement/prosthesis (Diagnostic Code 
5054).  Thus, these Codes are not for application in the 
instant case.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
right hip disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that the competent medical 
evidence does not reflect that the veteran's service-
connected right hip disorder is manifest by limitation of 
flexion to 20 degrees or less.  The January 194, May 1991, 
and the recent July 2002 VA medical examinations all found 
normal range of motion of the right hip.  Even taking into 
consideration his complaints of pain, fatigue, and lack of 
endurance during flare-ups, including his contention at the 
July 2002 examination that he loses approximately 50 percent 
of motion, he does not meet or nearly approximate the 
criteria necessary for a rating in excess of 20 percent under 
Diagnostic Code 5252.

With respect to Diagnostic Code 5317, the Board finds that 
the veteran does not meet or nearly approximate the criteria 
for a moderately severe muscle injury necessary for a rating 
in excess of 20 percent.  The Board reiterates that VA 
medical examinations conducted in January 1945, May 1991, and 
the most recent one in July 2002 all found range of motion to 
be normal.  In addition, the May 1991 examination noted that 
there was no atrophy of the lower limbs, and no contrary 
finding was made at the more recent July 2002 examination.  
The Board also notes that the July 2002 VA examiner stated 
that there was no hip joint involvement.  Further, the 
history of this disability and the current symptomatology are 
consistent with the criteria for the current rating of 20 
percent based upon moderate disability.  38 C.F.R. 
§ 4.56(d)(2).  Specifically, there is in-service treatment, 
and the complaints of pain, fatigue, and lack of endurance 
constitute consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c).  Moreover, the finding of an indented 
scar with obvious loss of tissue on the July 2002 examination 
is consistent with some loss of deep fascia or muscle 
substance.  However, the diagnosis of a well-healed scar is 
against a finding of moderately severe impairment.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
right hip disorder.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  In making this determination, the Board 
notes that it was cognizant of the veteran's complaints of 
pain as well as the requirements of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  However, despite these subjective complaints, the 
record does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of right hip pain which would warrant a schedular 
rating in excess of the 20 percent evaluation currently in 
effect.  

As a final matter, the Board has considered the possibility 
of separate ratings for 
the scar and muscle impairment.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, as the scar is not shown to be 
tender and painful, unstable, or in excess 
of 6 square inches, there is no basis for a separate rating.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804 
(2004); see also 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2001).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to an increased rating for residuals of operative 
resection anomalous fascial band, right hip, currently 
evaluated as 20 percent disabling, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


